Title: To George Washington from James McAlpin, 15 May 1797
From: McAlpin, James
To: Washington, George



Sir
Philadelphia 15th May 1797

I received your much esteemed favor of the 7th Inst. ⅌ Mr Custis on Wednesday last—also an Order for Cloths &c. which was compleated on Saturday, and delivered to him.
In your letter you mention your depending on me for procuring one Dozn peices Nankeen & trimmings for the Cloths, this as well as the other part of the order which I received from Mr Dandridge, was punctualy executed by me, and pack’d up with my own Hands in two parsells and deliverd to him at your late Dwelling House in this City, ⟨as⟩ The Nankeens & trimmings with 2 peices ⟨mutilated⟩ fustin were in One parcell am led to ⟨mutilated⟩ must

not have been put in the Way Bill and Consequently lost, as Mr Dandridge was very particular about them and exemined them in my store before they were pack’d.
The remainder of the Lace which I have had made is now ready and which I will forward with the first opportunity. I am Sir, Your Most Obdt humle Servt

James McAlpin


N.B. I have to inform you that John Cline your old Servant is now in Town conciving it to be my duty to let you know this so that you may have an opportunity of acting as you think most proper.

